[Cite as K.T. v. J.S., 2021-Ohio-4350.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                    )

K. T.                                                  C.A. No.       21AP0004

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
J. S.                                                  COURT OF COMMON PLEAS
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   2020 CVC-C 000278

                                  DECISION AND JOURNAL ENTRY

Dated: December 13, 2021



        SUTTON, Judge.

        {¶1}     Appellant-Respondent J.S. appeals from the judgment of the Wayne County Court

of Common Pleas. This Court reverses and remands for further consideration.

                                                  I.

        {¶2}     On August 27, 2020, Appellee-Petitioner K.T. filed a petition for a civil stalking

protection order against her neighbor, J.S., pursuant to R.C. 2903.214. Under this petition, K.T.

sought protection for both herself and her three children. The trial court granted K.T.’s request

for an ex parte protection order and set the matter for a full hearing.

        {¶3}     After two continuances were granted at J.S.’s request, a full hearing on K.T.’s

petition was held on November 13, 2020, before a magistrate. Both parties appeared and were

represented by counsel. The magistrate issued a decision on November 18, 2020, concluding

that as a result of the testimony and evidence presented at the full hearing, “the preponderance of

the evidence mandates a civil stalking protection [order] to ensure the safety and protection of
                                                   2


[K.T.] and her minor children.” The trial court reviewed and adopted the magistrate’s decision

the same day.

       {¶4}     On November 24, 2020, J.S. timely filed an objection to the magistrate’s decision

and the trial court’s adoption of the same. In his objection, J.S. did not state any factual or legal

basis for objecting, but instead indicated that “[u]pon completion of the requested transcript of

November 13, 2020 * * *, counsel for [J.S.] will file a more specific objection.” The following

day, the trial court issued an order requiring J.S. to submit a deposit to the court reporter for

preparation of the transcript of the November 13, 2020 hearing. In that order, the trial court also

informed J.S. that after the filing of the transcript, he would have ten days to submit a

memorandum in support of his objection. The order also indicated that K.T. would have ten

days to respond to J.S.’s objection, and then the court would rule on J.S.’s objection without a

hearing.

       {¶5}     On December 14, 2020, a copy of the transcript of the November 13, 2020

hearing was filed with the trial court. Eight days later, on December 22, 2020, the trial court

overruled J.S.’s objection on the basis that J.S. failed to make any specific objection pursuant to

Civ.R. 53. In so doing, the trial court stated “[t]he lack of a transcript does not prevent counsel

from filing a specific objection which is required by the rule. Because the objection is not

specific, the objection is overruled.” The trial court did not address why it ruled on J.S.’s

objection two days prematurely.

       {¶6}     J.S. timely appealed asserting four assignments of error for review. This Court

elects to begin with the third assignment of error as it is dispositive of this appeal.
                                                  3


                                                 II.

                                  ASSIGNMENT OF ERROR III

        THE TRIAL COURT COMMITTED PREJUDICIAL ERROR, ABUSING
        ITS DISCRETION WHEN IT UPHELD THE MAGISTRATE’S DECISION
        AND DISMISSED [J.S.]’S OBJECTION WITHOUT ALLOWING HIM TO
        SUPPLEMENT WITH THE TRANSCRIPT, WITHOUT HAVING
        REVIEWED THE TRANSCRIPT, AND NOT CONDUCTING AN
        INDEPENDENT REVIEW OF THE RECORD.

        {¶7}    In his third assignment of error, J.S. argues that the trial court erred in overruling

his objection. For the following reasons, we agree.

          The trial court applied the incorrect standard in denying J.S.’s objection.

        {¶8}    Civ.R. 65.1 of the Ohio Rules of Civil Procedure applies to “special statutory

proceedings under R.C. 3113.31, R.C. 2151.34, and R.C. 2903.214 providing for domestic

violence, stalking, and sexually oriented offense civil protection orders.” Civ.R. 65.1(A). The

rule specifically states that the provisions of the rule “shall * * * supersede and make

inapplicable in such proceedings the provisions of any other rules of civil procedure to the extent

that such application is inconsistent with other provisions of this rule.” Id. Further, Civ.R.

65.1(3)(c)(iv) explicitly states “[a] court’s adoption, modification, or rejection of a magistrate’s

denial or granting of a protection order after a full hearing under this division does not constitute

a judgment or interim order under Civ.R. 53(D)(4)(e) and is not subject to the requirements of

that rule.” As such, the procedures contained in Civ.R. 65.1 govern the issuance of civil stalking

protection orders, and such orders are not subject to the requirements set forth in Civ.R. 53.

        {¶9}    Here, the text of the trial court’s order denying J.S.’s objection to the magistrate’s

decision regarding the civil stalking protection order shows that the trial court incorrectly

analyzed J.S.’s objection pursuant to the standard contained in Civ.R. 53, rather than Civ.R. 65.1.

The trial court’s order states:
                                                  4


       Concerning objections, Ohio Rule of Civil Procedure 53(D)(3), in pertinent part
       states: * * * Specificity of objection. An objection to a magistrate’s decision shall
       be specific and state with particularity all grounds for objection. The lack of
       transcript does not prevent counsel from filing a specific objection which is
       required by rule. Because the objection is not specific, the objection is overruled.

(Emphasis added.) Civ.R. 53 and Civ.R. 65.1 contain different standards for objections. Civ.R.

53 states: “[a]n objection to a magistrate’s decision shall be specific and state with particularity

all grounds for objection.” Civ.R. 65.1(3)(d)(iii) states: “[a] party filing objections under this

division has the burden of showing that an error of law or other defect is evident on the face of

the order, or that the credible evidence of record is insufficient to support the granting or denial

of the protection order, or that the magistrate abused the magistrate’s discretion in including or

failing to include specific terms in the protection order.”

       {¶10} This Court previously found harmless error where the trial court cited to Civ.R.

53 but Civ.R. 65.1 was the appropriate standard. T.M. v. R.H., 9th Dist. Summit No. 29556,

2020-Ohio-3013, ¶ 11. However, the present case is distinguishable from T.M. because, in T.M.,

although the trial court incorrectly cited to Civ.R. 53, it nonetheless applied the correct standard

found in Civ.R. 65.1. Id. In this case, there is no evidence in this record to suggest the trial court

actually applied the correct standard, as found in Civ.R. 65.1.

The trial court also erred in denying J.S. the opportunity to file a memorandum in support
                                      of his objection.

       {¶11} J.S. filed his objection on November 24, 2020. In response to the filing of the

objection, the trial court issued an order on November 25, 2020, instructing J.S. to submit a

deposit to the court reporter for preparation of a transcript. The order also contained the

following language:

       After the transcript of hearing is filed, [J.S.] shall have ten (10) days from the
       date of filing to submit a memorandum; opposing counsel shall have ten (10) days
                                                  5


       from the date objecting party’s counsel filed his brief to respond. The Court will
       then rule on the objections without an oral hearing.

(Emphasis added.) Subsequently, the transcript was filed on December 14, 2020. Under the

terms of the trial court’s own order, J.S. had until December 24, 2020, to file a memorandum in

support of his objection. For reasons unknown, the trial court proceeded to rule on J.S.’s

objection prematurely, issuing an order denying J.S.’s objection on December 22, 2020. Thus,

J.S. was denied the opportunity to file a memorandum in support of his objection within ten days

as provided for in the trial court’s own order. As such, the trial court erred in rendering a

premature judgment on J.S.’s objection.         See Ohio Bar Liab. Ins. Co. v. Hunt, 2d Dist.

Montgomery Nos. 19320, 19321, 2003-Ohio-1381, ¶ 35-36 (Trial court was required to refrain

from ruling until the end of court-ordered time period.). See also Bank of New York v. Brunson,

9th Dist. Summit No. 25118, 2010-Ohio-3978, ¶ 10 (Premature ruling by trial court denied

appellant opportunity to be heard.); U.S. Bank National Association v. Harper, 9th Dist. Lorain

No. 19CA011499, 2020-Ohio-4674, ¶ 29 (Trial court erred in prematurely ruling without giving

appellant reasonable opportunity to respond.).

       {¶12} We note that this Court is not taking a position as to the sufficiency of J.S.’s

objection. But, because the trial court failed to analyze J.S.’s objection under the appropriate

standard set forth in Civ.R. 65.1 and also prematurely ruled on J.S.’s objection in contravention

to its own order, J.S.’s third assignment of error is well taken.

       {¶13} Accordingly, J.S.’s third assignment of error is sustained.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY
       GRANTING A CIVIL PROTECTION ORDER AGAINST [J.S.] WHEN
       THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN SUCH A
       DECISION.
                                                 6


                                 ASSIGNMENT OF ERROR II

       THE GRANTING OF A CIVIL PROTECTION ORDER AGAINST [J.S.]
       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY
       GRANTING RELIEF TO [K.T.] WHO INSTIGATED THE INCIDENT
       WITH [J.S.].

       {¶14} In his first, second, and fourth assignments of error, J.S. argues that the trial

court’s grant of the protection order to K.T. is both based on insufficient evidence and against the

manifest weight of the evidence. Because this matter must be remanded for further proceedings,

the arguments presented in the first, second, and fourth assignments of error are premature. We,

therefore, decline to address them.

                                                III.

       {¶15} J.S.’s third assignment of error is sustained. Because his first, second, and fourth

assignments of error are premature, this Court declines to address them. The judgment of the

Wayne County Court of Common Pleas is reversed, and the cause is remanded for further

proceedings consistent with this decision.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                7


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       No costs are taxed.




                                                    BETTY SUTTON
                                                    FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JAMES W. ARMSTRONG, Attorney at Law, for Appellant.

MICHAEL G. BUYTENDYK, Attorney at Law, for Appellee.